The opinion of the Court was delivered by
Fenner, J.
The motion to dismiss in this case, is based on the same ground as that in the case of State vs. Dellwood, just decided, and the facts and circumstances of the two cases are identical. For the reasons there given, the motion is overruled.
The only error -assigned is the denial of the motion to set aside the venire of jurors on the ground of disqualification of the jury commissioners by reason of their holding inconsistent offices. The motion was identical with that made in the case of State vs. Dellwood, and for the reasons given by us in that case, we hold the motion was properly overruled.
Judgment affirmed.